Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6, 7, 10-14, 17, 18, 19 and 24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2013/0176988 (Wang et al.).
As to claim 1, Wang, teaches a data transmission system (see figure 4), comprising a first network element (eNodeB 410, fig 4) and a second network element (eNodeBs 420, fig 4); 
wherein the first network element is configured with an anchor link (link between PDCP 413 and RLC 414a) of a radio bearer for a terminal (SAE Bearer 
wherein the anchor link comprises a packet data convergence protocol (PDCP) entity and a first radio link control (RLC) entity (link between PDCP 413 and RLC 414a), the first secondary link comprises a second RLC entity (link between PDCP 413 and RLC 424a), and the second secondary link comprises a third RLC entity (link between PDCP 413 and RLC 424b) (see figure 4 and paragraphs 71-74); and 
wherein a data transmission is performed between the PDCP entity and the first RLC entity, the second RLC entity and the third RLC entity (PDCP 413 transmits packets from Bearer 402 to RLC elements 414a, 424a and 424b, see paragraphs 71-74).
As to claim 24, Wang, teaches a network element (eNodeB 410, fig 4), comprising a memory, a processor and computer programs stored in the memory and executable by the processor; wherein the processor is configured to execute the computer programs (see paragraph 131), wherein when executed, the computer programs are configured to perform the following steps: 
sending, by a first network element (eNodeB 410, fig 4), a request message to a second network element (eNodeB 420, fig 4), wherein the request message is used for requesting that a first secondary link (link between PDCP 413 and RLC 424a) be established for a radio bearer of a terminal (SAE Bearer 402, fig 4) (see figure 4, paragraphs 71-74 and 83.  Paragraph 83 teaches the 
wherein the first network element is configured with an anchor link (link between PDCP 413 and RLC 414a) of the radio bearer, and the second network element is configured with a second secondary link (link between PDCP 413 and RLC 424b) of the radio bearer (see paragraphs 71-74); 
wherein the anchor link comprises a packet data convergence protocol (PDCP) entity and a first radio link control (RLC) entity (link between PDCP 413 and RLC 414a), the first secondary link comprises a second RLC entity (link between PDCP 413 and RLC 424a), and the second secondary link comprises a third RLC entity (link between PDCP 413 and RLC 424b) (see figure 4 and paragraphs 71-74); and 
wherein a data transmission is performed between the PDCP entity and the first RLC entity, the second RLC entity and the third RLC entity (PDCP 413 transmits packets from Bearer 402 to RLC elements 414a, 424a and 424b, see paragraphs 71-74).
As to claim 4, the network element cited in the rejection of claim 24 performs most of the steps recited in claim 1. 
As to claim 24, the first network element cited in the rejection of claim 1 performs most of the steps recited in claim1.  Wang further teaches sending, by a first network element, a request message to a second network element, wherein the request message is used for requesting that a first secondary link be established for a radio 
As to claim 3, Wang further teaches wherein the first network element is further configured with a third secondary link (link between PDCP 413 and RLC 414b); wherein the third secondary link comprises a fourth RLC entity (414b, fig 4); wherein fourth data is transmitted between the PDCP entity and the fourth RLC entity, and the fourth data is the same as data transmitted between the PDCP entity and the first RLC entity (see paragraph 74, same data is sent from PDCP 413 to RLCs 414a and 414b).
As to claim 6, Wang further teaches wherein the request message carries following information: an identifier of the terminal, an identifier of the radio bearer, or an architectural mode of the first secondary link (see paragraph 83, request sent from source eNodeB would provide information indicating how the data will be split, which UE is receiving said data and the bearer and split bearers being used to transit the data).
As to claim 7, Wang further teaches wherein the request message further carries at least one of: a measurement result of the first network element on a cell of the second network element, quality of service (QoS) information of the radio bearer, an operation mode of the first secondary link, or a transport layer address and a port identifier which are assigned by the first network element for an interface transport tunnel between the first network element and the second network element (see paragraph 83, the request can further include minimal data rates  and QoS for the bearer data).
As to claim 10, Wang further teaches wherein before the first network element sends the request information message to the second network element, the method further comprises: determining, by the first network element, that the first secondary link needs to be established in the second network element for the radio bearer according to a current requirement of a network side and/or radio channel condition information; or receiving, by the first network element, a first message sent by the second network element, wherein the first message indicates that the first network element needs to establish the first secondary link in the second network element for the radio bearer (see paragraphs 60, 62, 65 and 83, the decision to request data splitting with RLCs in other eNodeBs is based on various network requirements and channel conditions that are made known to the source eNodeB).
As to claim 11, Wang further teaches wherein the first message carries at least one of: information of a cell corresponding to the first secondary link; and wherein the information of the cell comprises: identifier information of the cell and frequency point information of the cell (note that in claim 10 the step of “receiving, by the first network element, a first message” is an alternate to a step already addressed by Wang’s cited teachings, therefor Wang does not need to address this step or any additional limitations associated with it).
As to claim 12, Wang further teaches wherein after the first network element receives the first message sent by the second network element, the method further comprises: determining, by the first network element according to the first message, that establishing the first secondary link is accepted or rejected (note that in claim 10 the step of “receiving, by the first network element, a first message” is an alternate to a step already addressed by Wang’s cited teachings, therefor Wang does not need to address this step or any additional limitations associated with it).
As to claim 13, Wang further teaches wherein sending, by the first network element, the request message to the second network element comprises: in response to determining by the first network element that the establishing the first secondary link is accepted and in response to determining that the first message does not carry radio resource configuration information for the first secondary link, sending, by the first network element, the request message to the second network element; wherein the request message is further used for requesting the radio resource configuration information for the first secondary link (note that in claim 10 the step of “receiving, by the first network element, a first message” is an alternate to a step already addressed by Wang’s cited teachings, therefor Wang does not need to address this step or any additional limitations associated with it).
As to claim 14, Wang further teaches wherein in response to determining by the first network element that the establishing the first secondary link is accepted and in response to determining that the first message carries radio resource configuration information for the first secondary link, the method further comprises: without sending the request message to the second network element, the first network element encapsulating the radio resource configuration information directly and generating RRC signaling toward the terminal, and sending the generated RRC signaling to the terminal (note that in claim 10 the step of “receiving, by the first network element, a first message” is an alternate to a step already addressed by Wang’s cited teachings, therefor Wang does not need to address this step or any additional limitations associated with it).
As to claim 17, Wang further teaches wherein before the first network element receives the first message sent by the second network element, the method further comprises: determining, by the second network element, that the first secondary link needs to be established in the second network element for the radio bearer (note that in claim 10 the step of “receiving, by the first network element, a first message” is an alternate to a step already addressed by Wang’s cited teachings, therefor Wang does not need to address this step or any additional limitations associated with it).
As to claim 18, Wang further teaches wherein the second network element determines that the first secondary link needs to be established in the second network element for the radio bearer comprises: determining, by the second network element, that the first secondary link needs to be established in the second network element for the radio bearer according to at least one of following information: current radio channel information between the second network element and the terminal, radio resource information of the second network element, or information carried in a received second network element addition request message sent by the first network element (note that in claim 10 the step of “receiving, by the first network element, a first message” is an alternate to a step already addressed by Wang’s cited teachings, therefor Wang does not need to address this step or any additional limitations associated with it).
As to claim 19, Wang further teaches wherein the first network element sends the request message to the second network element in one of the following processes: a process of providing context information of the terminal for the second network element, a process for modifying the context information of the terminal on the second network element, or a process for converting a role of the second network element (see paragraph 83, the request sent by source eNodeB provides contextual information with regard to the service being provided to the UE and also serves to establish and change a role of the other eNodeB with respect to serving the UE).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0176988 (Wang et al.) in view of US 2015/0244429 (Zhang et al.) in view of Well Know Prior Art (Official Notice).
As to claim 15, what is lacking from Wang is wherein in response to determining that the second network element has been configured with the first secondary link, the method further comprises: receiving, by the first network element, indication information sent by the second network element, wherein the indication information indicates to deactivate a specified secondary link, and wherein the specified secondary link comprises the first secondary link or the second secondary link, and suspending or closing, by the first network element, a data processing function of the PDCP entity corresponding to the specified secondary link.
In analogous art, Zhang teaches second base station (~claimed second network element) and a first/primary base station (~claimed first network element) establishing a connection for the purposes of sending PDUs to the same UE (~claimed first or secondary link), such that the second base station after said connection is established send the first base station a message with an indication that it will deactivate its link to the UE, such that the link is eventually deactivated (see Zhang, paragraphs 629-634).
It would have been obvious to apply this teaching of Zhang into Wang so as to allow for secondary cells to control their own resources in accordance with network conditions.
What is further lacking from Zhang in view of Wang is and in response to determining by the first network element that deactivating the specified secondary link is accepted, suspending or closing, by the first network element, a data processing function of the PDCP entity corresponding to the specified secondary link.
Examiner takes Official Notice that it was well known at the time of the invention to accept or rejection a link deactivation message upon receiving it.
 It would have been obvious to apply this teaching into Wang in view of Zhang so as to allow for primary/anchor cells to have final say on services provided to a UE.
As to claim 16, the cited teachings of Wang in view of Zhang in view of Official Notice teach wherein in response to determining by the first network element that deactivating the specified secondary link is rejected, the first network sends rejection information indicating that the first network element rejects deactivating the specified secondary link to the second network element (a rejection of said request to deactivate link would be conveyed to the entity requesting the deactivation).
It would have been obvious to apply this teaching into Wang in view of Zhang so as to allow for primary/anchor cells to have final say on services provided to a UE.

Allowable Subject Matter
Claims 2, 5, 8 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2018/0191479 (Baek et al.).  US 2018/0270700 (Babaei et al.).  US 2017/0012887 (Ohta et al.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892.  The examiner can normally be reached on 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAZDA SABOURI/Primary Examiner, Art Unit 2641